Case: 11-13551     Date Filed: 09/04/2012   Page: 1 of 4




                                                             [DO NOT PUBLISH]
               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-13551
                            Non-Argument Calendar
                          ________________________

          D.C. Docket Nos. 2:10-cv-14228-JEM ; 2:10-cr-14020-JEM-1


ALVIN ROGER BELLEFLEUR,

                                                   Petitioner - Appellant,
                                versus

UNITED STATES OF AMERICA,

                                                   Respondent - Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 4, 2012)
Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:

      Alvin Roger Bellefleur, proceeding in forma pauperis, appeals the district

court’s dismissal of his 28 U.S.C. § 2255 motion. In December 2010, a magistrate
              Case: 11-13551     Date Filed: 09/04/2012   Page: 2 of 4

judge recommended denial of the motion. Later that month, Bellefleur filed

objections to the magistrate judge’s report and recommendation along with a

motion to supplement the § 2255 motion pursuant to Rule 15(a) of the Federal

Rules of Civil Procedure. In April 2011, Bellefleur filed pro se a second motion to

supplement. The district court adopted the magistrate judge’s report and

recommendation in July 2011 and dismissed the § 2255 motion on the ground that

the claims brought therein were not supported by the record. The district court

denied all pending motions as moot, and in doing so denied the motions to amend

without explanation. On appeal, Bellefleur argues that the district court’s denial of

his motions to amend were an abuse of discretion.

      We review a district court’s decision to deny a motion for leave to file an

amended complaint for an abuse of discretion. Baez v. Banc One Leasing Corp.,

348 F.3d 972, 973 (11th Cir. 2003) (per curiam). When amendment is not

permitted as of right, “the court should freely give leave [to amend] when justice

so requires.” Fed. R. Civ. P. 15(a); see also Farris v. United States, 333 F.3d

1211, 1215 (11th Cir. 2003) (per curiam) (applying Rule 15(a) in the context of

§ 2255). A court must give a reason for denial of a motion to amend absent “any

apparent or declared reason—such as such as undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue


                                          2
               Case: 11-13551    Date Filed: 09/04/2012    Page: 3 of 4

of allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371

U.S. 178, 182, 83 S. Ct. 227, 230 (1962); see also id. (noting that the mandate to

freely grant motions to amend “is to be heeded”). “[O]utright refusal to grant the

leave [to amend] without any justifying reason appearing for the denial is not an

exercise of discretion; it is merely abuse of that discretion and inconsistent with the

spirit of the Federal Rules.” Id.; see also Baez, 348 F.3d at 974.

       The district court abused its discretion when it denied Bellefleur’s motions

to amend his § 2255 motion without providing justification. The two motions to

supplement were filed after the magistrate judge filed his report and

recommendation, and when the district court adopted the magistrate judge’s

opinion, it made no mention of the motions to supplement. Contrary to the

government’s contention, the court’s statement that it “reviewed the entire file and

record” was not an adequate denial of a motion to amend in this case. See Foman,

371 U.S. at 182, 83 S. Ct. at 230.

       We cannot affirm the district court’s order on the grounds that the motions to

supplement were futile or untimely. Bellefleur provided sufficient legal and

factual information in the motions to supplement to warrant a justifying reason

from the district court. The motions to supplement were not of a type such that

dismissal without discussion is permitted. See Foman, 371 U.S. at 182, 83 S. Ct. at

230.


                                           3
             Case: 11-13551     Date Filed: 09/04/2012   Page: 4 of 4

      We therefore vacate the district court’s denial of Bellefleur’s § 2255 motion

without prejudice and remand for consideration of the motions to supplement. In

doing so, we express no opinion on the outcome of the underlying claim or the

motion to amend.

      VACATED AND REMANDED.




                                         4